EXHIBIT 32.1 SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Sunnyside Acres Mobile Estates(the "Company") on Form 10-Q/for the quarter ended March 31, 2010, as filed withthe Securities and Exchange Commission on the date hereof (the "Report"), I, HuiPing Cheng, the Principal Executive Officer and Principal Financial Officer of the Company, certify,pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of theSarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in allmaterial respects, the financial condition and results of operations of theCompany. Date: May 7, 2010 /s/ Hui Ping Cheng Hui Ping Cheng Principal Executive Officer and Principal Financial Officer
